DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 2/14/2022.
No claims have been cancelled.
No claims have been added. 
Claims 1-16 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan US 20160270112 in view of Yamada US 20130083675.

As to claim 1:
Dinan discloses:
A method for activating a secondary cell, comprising:
after receiving an activation command for a secondary cell that is sent by a network device, sending, by a terminal device, a first uplink signal to the network device at a first period from a first time unit;
(“In an example embodiment, a UE may initially transmit invalid CSI until UE successfully detects and is able to measure CSI for a given cell. When an eNB receives an invalid CSI, the eNB may take a proper action according to its implementation. In an example, when a UE is unable to measure a downlink signal, it may report an invalid CQI. In an example, when a UE obtain a measurement of a downlink signal below a threshold, it may report an invalid CQI”; Dinan; 0168)
(“FIG. 15A and 15B are example diagrams illustrating timing of different events according to the current LTE-Advanced transceivers. The MAC entity receives the Activation MAC CE activating the SCell (e.g. Activation/Deactivation MAC CE activating the SCell) in subframe (TTI) n. The MAC entity starts or restarts the sCellDeactivationTimer associated with the SCell in subframe n+8. The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8. Other activation actions listed below (if configured) are applied no later than the minimum defined delay requirement and no earlier than subframe n+8. Other actions include one or many of the following: SRS transmissions on the SCell; PDCCH monitoring on the SCell; PDCCH monitoring for the SCell; trigger PHR. For example, the other actions may be applied in subframe n+8 or later at subframe n+12, n+13, or n+k, wherein k is a number between 0 and an upper limit which is pre-defined/pre-configured for certain scenarios. Other 
(“In an example scenario, when a secondary cell activation MAC CE in received in subframe n, the UE may be able to transmit uplink signals for the secondary cell on or before subframe n+24”; Dinan; 0170)
(“the UE may start transmitting SRS”; Dinan; 0204)
(where
“eNB” maps to “network device”,
“UE” maps to “terminal device”,
“receives the Activation MAC CE activating the SCell (e.g. Activation/Deactivation MAC CE activating the SCell) in subframe (TTI) n” maps to “receiving an activation command for a secondary cell that is sent by a network device”, where “receives” maps to “receiving”, “Activation MAC CE activating” maps to “activation command”, “SCELL” maps to “secondary cell”
“Other actions include one or many of the following: SRS transmissions on the SCell; PDCCH monitoring on the SCell; PDCCH monitoring for the SCell; trigger PHR. For example, the other actions may be applied in subframe n+8 or later at subframe n+12, n+13, or n+k, wherein k is a number between 0 and an upper limit which is pre-defined/pre-configured for certain scenarios”/”the UE may start transmitting SRS”/”transmit uplink signals for the secondary cell on or before subframe n+24” maps to “a first uplink signal to the network device at a first period from a first time unit”, where “SRS transmissions”/”UE...transmitting SRS/”transmit uplink signals” maps to “first uplink signal”, “uplink”, “n+8” maps to “first time unit”, “n+12”/”on...n+24” maps to “at a first period from”

determining, by the terminal device, a second time unit, wherein the second time unit is a time unit at which a ... activation time expires and
sending, by the terminal device, a second uplink signal to the network device, wherein the second uplink signal is sent at a second period after the second time unit, and wherein the second period is greater than the first period, 
	(“In the example embodiment of the invention, when a UE receives a MAC activation command for a PUCCH SCell in subframe n, the UE starts or restarts the sCellDeactivationTimer associated with the PUCCH SCell at subframe n+m (e.g. m=8). In another example, the PUCCH SCell may already be activated. The PUCCH SCell may be configured in an out-of-sync TAG, or the TAG including the PUCCH SCell may become out-of-sync because the corresponding time alignment timer expires. When the TAG including the PUCCH SCell is out-of-sync, the UE may stop uplink transmission in the PUCCH SCell including transmission of PUCCH signals. The eNB may initiate a random access process to initially uplink synchronize a TAG, or to synchronize a TAG that has become unsynchronized.”; Dinan; 0197)
	(“The timing advance command 1710 is received in subframe n+k. In an example embodiment of the invention, a UE may start transmission of uplink CSI (CSI1, CSI2, CSI3, . . . in FIG. 17) starting subframe n+k+p (in the first available 
	(“The TAC in the RAR is received in subframe n+k. The UE may start the time alignment timer of a TAG after it receives a TAC for the TAG. The UE may start reporting CSI when time alignment timer of the TAG including the PUCCH SCell is running The UE may start reporting CSI in subframe n+k+p, wherein p is greater than zero.”; Dinan; 0200)
	(where
	“the TAG including the PUCCH SCell may become out-of-sync because the corresponding time alignment timer expires. When the TAG including the PUCCH SCell is out-of-sync, the UE may stop uplink transmission” maps to “determining, by the terminal device, a second time unit, wherein the second time unit is a time unit at which a ... activation time expires”, where “When the...SCell is out-of-sync”/FIG. 17 maps to “second time unit”, where “When” maps to “time” and FIG. 17 illustrates “second time unit”, “time alignment timer expires...stop uplink” maps to “activation time expires”, where “expires” maps to “expires” “stop” is considered as teaching the “time alignment timer” is associated with “activation”, 
“start transmission of uplink CSI (CSI1” maps to “sending...a second uplink signal”,
Time between “time alignment expires” and “n+k+p” maps to “second period of time”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for “time alignment 
FIG. 17 illustrates “sent...after”,
“wherein p is a natural number greater than zero”/” wherein k is a number between 0 and an upper limit which is pre-defined/pre-configured for certain scenarios” maps to “wherein the second period is greater than the first period”, where “p+k” is considered as including integers greater than “12”/”24” which maps to “greater”

wherein the first time unit is an eighth subframe after a time unit at which the activation command for the secondary cell is received.
(where
“The MAC entity receives the Activation MAC CE activating the SCell (e.g. Activation/Deactivation MAC CE activating the SCell) in subframe (TTI) n. The MAC entity starts or restarts the sCellDeactivationTimer associated with the SCell in subframe n+8” maps to “wherein the first time unit is an eighth subframe after a time unit at which the activation command for the secondary cell is received”, where “subframe n+8” maps to “eighth subframe after”

Dinan teaches a UE starting/restarting a sCellDeactivationTimer and reporting CSI eight subframes after receiving an activation MAC CE and teaches 

Dinan as described above does not explicitly teach:
maximum [activation time]

However, Yamada further teaches a maximum capability which includes:
maximum [activation time]
(“In one configuration of the systems and methods disclosed herein, a UE has a configurable timer, which may be referred to as a time alignment timer, "timeAlignmentTimer" or "TAT." A time alignment timer may be used to control how long a UE is considered uplink time aligned. An eNB may configure a time alignment timer expiry value (e.g., an initial value of a time alignment timer) based on UE mobility or cell size. If a UE's moving speed is quite high, a time alignment timer expiry value may be very short, since the distance between UE and eNB may change rapidly. Currently, an eNB may select a time alignment timer expiry value from 500 milliseconds (ms), 750 ms, 1280 ms, 1920 ms, 2560 ms, 5120 ms, 10240 ms or infinity.”; Yamada; 0035)
(where
“maximum [activation time]”

Yamada teaches a maximum amount of time associated with a time alignment timer.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the maximum capability of Yamada et al. into Dinan. By modifying the timing of Dinan to include the maximum capability as taught by the timing of Yamada, the benefits of improved signal timing (Dinan; 0188) with improved communication (Yamada; 0004) are achieved.

As to claim 2:
Dinan discloses:
receiving, by the terminal device, a configuration message of the secondary cell that is sent by the network device, wherein the configuration message comprises at least one of configuration information of the second period or configuration information of the scheduling of the network device, and configuration information of the first period.
(“FIG. 18 is an example flow diagram as per an aspect of an embodiment of the present invention. A wireless device receives at least one message from a 
(“FIG. 15A and 15B are example diagrams illustrating timing of different events according to the current LTE-Advanced transceivers. The MAC entity receives the Activation MAC CE activating the SCell (e.g. Activation/Deactivation MAC CE activating the SCell) in subframe (TTI) n. The MAC entity starts or restarts the sCellDeactivationTimer associated with the SCell in subframe n+8. The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8. Other activation actions listed below (if configured) are applied no later than the minimum defined delay requirement and no earlier than subframe n+8. Other actions include one or many of the following: SRS transmissions on the SCell; PDCCH monitoring on the SCell; PDCCH monitoring for the SCell; trigger PHR. For example, the other actions may be applied in subframe n+8 or 
(“The eNB may activate the updated new SCell and start scheduling packets on the activated SCell.”; Dinan; 0126)

As to claim 3:
Dinan discloses:
wherein the first uplink signal comprises at least one of first channel state information (CSI) or a first sounding reference signal (SRS), and at least one of the second uplink signal comprises second CSI or a second SRS.
(“FIG. 15B shows another example when UE has a shorter activation delay and valid CSI are available. The UE may start reporting a valid CSI starting subframe n+8.”; Dinan; 0186)
(“FIG. 15A and 15B are example diagrams illustrating timing of different events according to the current LTE-Advanced transceivers. The MAC entity receives the Activation MAC CE activating the SCell (e.g. Activation/Deactivation MAC CE activating the SCell) in subframe (TTI) n. The MAC entity starts or restarts the sCellDeactivationTimer associated with the SCell in subframe n+8. The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in subframe n+8. Other activation actions listed below (if configured) are applied no 
(“The timing advance command 1710 is received in subframe n+k. In an example embodiment of the invention, a UE may start transmission of uplink CSI (CSI1, CSI2, CSI3, . . . in FIG. 17) starting subframe n+k+p (in the first available PUCCH resource on or after subframe n+k+p), wherein p is a natural number greater than zero. If the PUCCH SCell has completed the activation process, the CSI report may include valid CSI reports. When measurement value of a radio link quality is above a threshold, the CSI (e.g. CQI) may be valid CSI reports, and when measurement of a link quality is below a threshold the CSI report may be invalid CSI reports.”; Dinan; 0199)
(“The UE may start other uplink transmissions such as UL-SCH transmissions before n+k+p. For example, a UE may transmit an uplink transport block 1715 in subframe n+k+4 when it receives an uplink grant in the random access response in subframe n+k. For example, if the PUCCH SCell is configured with SRS, the UE may start transmitting SRS after it receives the TAC and before subframe n+k+p.”; Dinan; 0204)

As to claim 4:
Dinan discloses:
wherein the first time unit is a time unit at which the terminal device is capable of sending the first uplink signal to the network device.


As to claim 5:
Dinan discloses:
A method for activating a secondary cell, comprising: 
after a network device sends an activation command for a secondary cell to a terminal device, receiving, by the network device, a first uplink signal sent by the terminal device,  at a first period from a first time unit;
 (“In an example embodiment, a UE may initially transmit invalid CSI until UE successfully detects and is able to measure CSI for a given cell. When an eNB receives an invalid CSI, the eNB may take a proper action according to its implementation. In an example, when a UE is unable to measure a downlink signal, it may report an invalid CQI. In an example, when a UE obtain a measurement of a downlink signal below a threshold, it may report an invalid CQI”; Dinan; 0168)
(“FIG. 15A and 15B are example diagrams illustrating timing of different events according to the current LTE-Advanced transceivers. The MAC entity receives the Activation MAC CE activating the SCell (e.g. Activation/Deactivation MAC CE activating the SCell) in subframe (TTI) n. The MAC entity starts or restarts the sCellDeactivationTimer associated with the SCell in subframe n+8. The MAC entity starts reporting CSI (CQI/PMI/RI/PTI) reporting for the SCell in 
(“In an example scenario, when a secondary cell activation MAC CE in received in subframe n, the UE may be able to transmit uplink signals for the secondary cell on or before subframe n+24”; Dinan; 0170)
(“the UE may start transmitting SRS”; Dinan; 0204)
(where
“eNB” maps to “network device”,
“UE” maps to “terminal device”,
“receives the Activation MAC CE activating the SCell (e.g. Activation/Deactivation MAC CE activating the SCell) in subframe (TTI) n” maps to “receiving an activation command for a secondary cell that is sent by a network device”, where “receives” maps to “receiving”, “Activation MAC CE activating” maps to “activation command”, “SCELL” maps to “secondary cell”
“Other actions include one or many of the following: SRS transmissions on the SCell; PDCCH monitoring on the SCell; PDCCH monitoring for the SCell; “a first uplink signal to the network device at a first period from a first time unit”, where “SRS transmissions”/”UE...transmitting SRS/”transmit uplink signals” maps to “first uplink signal”, “uplink”/”UE...transmitting SRS” maps to “uplink”, “n+8” maps to “first time unit”, “n+12”/”on...n+24” maps to “at a first period from”

determining, by the network device, a second time unit, wherein the second time unit is a time unit at which a ... activation time expires
receiving, by the network device, a second uplink signal sent by the terminal device, wherein the second uplink signal is received at a second period, and wherein the second period is greater than the first period,  
	(“In the example embodiment of the invention, when a UE receives a MAC activation command for a PUCCH SCell in subframe n, the UE starts or restarts the sCellDeactivationTimer associated with the PUCCH SCell at subframe n+m (e.g. m=8). In another example, the PUCCH SCell may already be activated. The PUCCH SCell may be configured in an out-of-sync TAG, or the TAG including the PUCCH SCell may become out-of-sync because the corresponding time alignment timer expires. When the TAG including the PUCCH SCell is out-of-sync, the UE may stop uplink transmission in the PUCCH SCell including 
	(“The timing advance command 1710 is received in subframe n+k. In an example embodiment of the invention, a UE may start transmission of uplink CSI (CSI1, CSI2, CSI3, . . . in FIG. 17) starting subframe n+k+p (in the first available PUCCH resource on or after subframe n+k+p), wherein p is a natural number greater than zero.”; Dinan; 0199)
	(“The TAC in the RAR is received in subframe n+k. The UE may start the time alignment timer of a TAG after it receives a TAC for the TAG. The UE may start reporting CSI when time alignment timer of the TAG including the PUCCH SCell is running The UE may start reporting CSI in subframe n+k+p, wherein p is greater than zero.”; Dinan; 0200)
	(where
	“the TAG including the PUCCH SCell may become out-of-sync because the corresponding time alignment timer expires. When the TAG including the PUCCH SCell is out-of-sync, the UE may stop uplink transmission” maps to “determining, by the terminal device, a second time unit, wherein the second time unit is a time unit at which a ... activation time expires”, where “When the...SCell is out-of-sync”/FIG. 17 maps to “second time unit”, where “When” maps to “time” and FIG. 17 illustrates “second time unit”, “time alignment timer expires...stop uplink” maps to “activation time expires”, where “expires” maps to “expires” “stop” “activation”, 
“start transmission of uplink CSI (CSI1” maps to “sending...a second uplink signal”,
Time between “time alignment expires” and “n+k+p” maps to “second period of time”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for “time alignment timer expires” to occur prior to “timing advance command 1710 is received” based on “UE may start the time alignment timer of a TAG after it receives a TAC for the TAG. The UE may start reporting CSI when time alignment timer of the TAG including the PUCCH SCell is running”
FIG. 17 illustrates “sent...after”,
“wherein p is a natural number greater than zero”/” wherein k is a number between 0 and an upper limit which is pre-defined/pre-configured for certain scenarios” maps to “wherein the second period is greater than the first period”, where “p+k” is considered as including integers greater than “12”/”24” which maps to “greater”

wherein the first time unit is an eighth subframe after a time unit at which the activation command for the secondary cell is received.
(where
“The MAC entity receives the Activation MAC CE activating the SCell (e.g. Activation/Deactivation MAC CE activating the SCell) in subframe (TTI) n. The “wherein the first time unit is an eighth subframe after a time unit at which the activation command for the secondary cell is received”, where “subframe n+8” maps to “eighth subframe after”

Dinan teaches a UE starting/restarting a sCellDeactivationTimer and reporting CSI eight subframes after receiving an activation MAC CE and teaches performing expiration of a time alignment timer where uplink communications are performed while the time alignment timer is in operation and uplink communications are stopped and then restarted after expiration of the time alignment timer and reception of a timing advance command.

Dinan as described above does not explicitly teach:
maximum [activation time]

However, Yamada further teaches a maximum capability which includes:
maximum [activation time]
(“In one configuration of the systems and methods disclosed herein, a UE has a configurable timer, which may be referred to as a time alignment timer, "timeAlignmentTimer" or "TAT." A time alignment timer may be used to control how long a UE is considered uplink time aligned. An eNB may configure a time alignment timer expiry value (e.g., an initial value of a time alignment timer) based on UE mobility or cell size. If a UE's moving speed is quite high, a time 
(where
“an eNB may select a time alignment timer expiry value from 500 milliseconds (ms), 750 ms, 1280 ms, 1920 ms, 2560 ms, 5120 ms, 10240 ms or infinity” maps to “maximum [activation time]”

Yamada teaches a maximum amount of time associated with a time alignment timer.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the maximum capability of Yamada et al. into Dinan. By modifying the timing of Dinan to include the maximum capability as taught by the timing of Yamada, the benefits of improved signal timing (Dinan; 0188) with improved communication (Yamada; 0004) are achieved.

As to claim 6:
Kim et al. discloses:
receiving, by the terminal device, a configuration message of the secondary cell that is sent by the network device, wherein the configuration message comprises at least one of configuration information of the second period or ..., and configuration information of the first period.
(“The controller receives a secondary carrier control message for activating or for deactivating the secondary carriers from the eNB. The controller operates a first timer and a second timer if the secondary carrier control message corresponds to a message for activating a particular secondary carrier.; Kim et al.; p.5 middle-bottom of page)

As to claim 7:
Kim et al. discloses:
wherein the first uplink signal comprises at least one of first channel state information (CSJ) or a first sounding reference signal (SRS), and at least one of the second uplink signal comprises second CSI or a second SRS.
(“When UE determines that the Activation/Deactivation MAC CE includes new SCells to be activated, the UE respectively operates timer 1 and timer 2 for the activated SCells at step 603. For example, the UE identifies SCells that are deactivated before receiving the MAC CE, and the UE determines, when receiving MAC CE, whether 'Activation' is marked on the corresponding bitmap of the MAC CE for the deactivated SCells. 1) Start reporting Channel State Information (CSI), where CSI includes a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), a Precoder Type Indication (PTI), etc. that allows eNB to assist corresponding UE in link adaptation and scheduling. The CQI, PMI, RI, and PTI are further described below. (1) CQI 
(“Activating the reverse direction of an SCell may correspond to, for example, performing the following operations related to the reverse direction of the SCell: 1) Start reporting Channel State Information (CSI), where CSI includes a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), a Precoder Type Indication (PTI), etc. that allows eNB to assist corresponding UE in link adaptation and scheduling. The CQI, PMI, RI, and PTI are further described below. (1) CQI corresponds to a recommended transmission format, meeting a bit error rate of 10%. (2) PMI corresponds to a closed-loop spatial multiplexing index. (3) RI corresponds to a recommended transmission link. (4) PTI corresponds to a precoder type indicator. 2) Start transmitting Sounding Reference Symbol (SRS), if the SRS has been preset.”; Kim et al.; p.10, top-middle of page)

As to claim 8:
Kim et al. discloses:
wherein the first time unit is a time unit at which the terminal device is capable of sending the first uplink signal to the network device.

(“Activating the reverse direction of an SCell may correspond to, for example, performing the following operations related to the reverse direction of the SCell: 1) Start reporting Channel State Information (CSI), where CSI includes a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), a Precoder Type Indication (PTI), etc. that allows eNB to assist corresponding UE in link adaptation and scheduling. The CQI, PMI, RI, and PTI are further described below. (1) CQI corresponds to a recommended transmission format, meeting a bit error rate of 10%. (2) PMI corresponds to a closed-loop spatial multiplexing index. (3) RI corresponds to a recommended transmission link. (4) PTI corresponds to a precoder type indicator. 2) Start transmitting Sounding Reference Symbol (SRS), if the SRS has been preset.”; Kim et al.; p.10, top-middle of page)

	
	


As to claim 9:
Dinan discloses:
	A communications apparatus, comprising at least one processor, a transceiver, and a non-transitory computer readable medium, wherein the non-transitory computer readable medium is configured to store instructions that, when executed by the at least one processor, cause the communications apparatus to:
	after receiving an activation command for a secondary cell that is sent by a network device, send, by using the transceiver, a first uplink signal to the network device at a first period from a first time unit;
 (“In an example embodiment, a UE may initially transmit invalid CSI until UE successfully detects and is able to measure CSI for a given cell. When an eNB receives an invalid CSI, the eNB may take a proper action according to its implementation. In an example, when a UE is unable to measure a downlink signal, it may report an invalid CQI. In an example, when a UE obtain a measurement of a downlink signal below a threshold, it may report an invalid CQI”; Dinan; 0168)
(“FIG. 15A and 15B are example diagrams illustrating timing of different events according to the current LTE-Advanced transceivers. The MAC entity receives the Activation MAC CE activating the SCell (e.g. Activation/Deactivation MAC CE activating the SCell) in subframe (TTI) n. The MAC entity starts or 
(“In an example scenario, when a secondary cell activation MAC CE in received in subframe n, the UE may be able to transmit uplink signals for the secondary cell on or before subframe n+24”; Dinan; 0170)
(“the UE may start transmitting SRS”; Dinan; 0204)
(where
“eNB” maps to “network device”,
“UE” maps to “terminal device”,
“receives the Activation MAC CE activating the SCell (e.g. Activation/Deactivation MAC CE activating the SCell) in subframe (TTI) n” maps to “receiving an activation command for a secondary cell that is sent by a network device”, where “receives” maps to “receiving”, “Activation MAC CE activating” maps to “activation command”, “SCELL” maps to “secondary cell”
“a first uplink signal to the network device at a first period from a first time unit”, where “SRS transmissions”/”UE...transmitting SRS/”transmit uplink signals” maps to “first uplink signal”, “uplink”/”UE...transmitting SRS” maps to “uplink”, “n+8” maps to “first time unit”, “n+12”/”on...n+24” maps to “at a first period from”

	determine a second time unit, wherein the second time unit is a time unit at which a ... activation time expires 
	send, by using the transceiver, a second uplink signal to the network device, wherein the second uplink signal is sent at a second period after the second time unit, and wherein the second period is greater than the first period,
	(“In the example embodiment of the invention, when a UE receives a MAC activation command for a PUCCH SCell in subframe n, the UE starts or restarts the sCellDeactivationTimer associated with the PUCCH SCell at subframe n+m (e.g. m=8). In another example, the PUCCH SCell may already be activated. The PUCCH SCell may be configured in an out-of-sync TAG, or the TAG including the PUCCH SCell may become out-of-sync because the corresponding time 
	(“The timing advance command 1710 is received in subframe n+k. In an example embodiment of the invention, a UE may start transmission of uplink CSI (CSI1, CSI2, CSI3, . . . in FIG. 17) starting subframe n+k+p (in the first available PUCCH resource on or after subframe n+k+p), wherein p is a natural number greater than zero.”; Dinan; 0199)
	(“The TAC in the RAR is received in subframe n+k. The UE may start the time alignment timer of a TAG after it receives a TAC for the TAG. The UE may start reporting CSI when time alignment timer of the TAG including the PUCCH SCell is running The UE may start reporting CSI in subframe n+k+p, wherein p is greater than zero.”; Dinan; 0200)
	(where
	“the TAG including the PUCCH SCell may become out-of-sync because the corresponding time alignment timer expires. When the TAG including the PUCCH SCell is out-of-sync, the UE may stop uplink transmission” maps to “determining, by the terminal device, a second time unit, wherein the second time unit is a time unit at which a ... activation time expires”, where “When the...SCell is out-of-sync”/FIG. 17 maps to “second time unit”, where “When” maps to “time” and FIG. 17 illustrates “second time unit”, “time alignment timer expires...stop “activation time expires”, where “expires” maps to “expires” “stop” is considered as teaching the “time alignment timer” is associated with “activation”, 
“start transmission of uplink CSI (CSI1” maps to “sending...a second uplink signal”,
Time between “time alignment expires” and “n+k+p” maps to “second period of time”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for “time alignment timer expires” to occur prior to “timing advance command 1710 is received” based on “UE may start the time alignment timer of a TAG after it receives a TAC for the TAG. The UE may start reporting CSI when time alignment timer of the TAG including the PUCCH SCell is running”
FIG. 17 illustrates “sent...after”,
“wherein p is a natural number greater than zero”/” wherein k is a number between 0 and an upper limit which is pre-defined/pre-configured for certain scenarios” maps to “wherein the second period is greater than the first period”, where “p+k” is considered as including integers greater than “12”/”24” which maps to “greater”

wherein the first time unit is an eighth subframe after a time unit at which the activation command for the secondary cell is received.
(where
“wherein the first time unit is an eighth subframe after a time unit at which the activation command for the secondary cell is received”, where “subframe n+8” maps to “eighth subframe after”

Dinan teaches a UE starting/restarting a sCellDeactivationTimer and reporting CSI eight subframes after receiving an activation MAC CE and teaches performing expiration of a time alignment timer where uplink communications are performed while the time alignment timer is in operation and uplink communications are stopped and then restarted after expiration of the time alignment timer and reception of a timing advance command.

Dinan as described above does not explicitly teach:
maximum [activation time]

However, Yamada further teaches a maximum capability which includes:
maximum [activation time]
(“In one configuration of the systems and methods disclosed herein, a UE has a configurable timer, which may be referred to as a time alignment timer, "timeAlignmentTimer" or "TAT." A time alignment timer may be used to control how long a UE is considered uplink time aligned. An eNB may configure a time 
(where
“an eNB may select a time alignment timer expiry value from 500 milliseconds (ms), 750 ms, 1280 ms, 1920 ms, 2560 ms, 5120 ms, 10240 ms or infinity” maps to “maximum [activation time]”

Yamada teaches a maximum amount of time associated with a time alignment timer.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the maximum capability of Yamada et al. into Dinan. By modifying the timing of Dinan to include the maximum capability as taught by the timing of Yamada, the benefits of improved signal timing (Dinan; 0188) with improved communication (Yamada; 0004) are achieved.

As to claim 10:
Kim et al. discloses:
receiving, by the terminal device, a configuration message of the secondary cell that is sent by the network device, wherein the configuration message comprises at least one of configuration information of the second period or ..., and configuration information of the first period.
(“The controller receives a secondary carrier control message for activating or for deactivating the secondary carriers from the eNB. The controller operates a first timer and a second timer if the secondary carrier control message corresponds to a message for activating a particular secondary carrier.; Kim et al.; p.5 middle-bottom of page)

As to claim 11:
Kim et al. discloses:
wherein the first uplink signal comprises at least one of first channel state information (CSJ) or a first sounding reference signal (SRS), and at least one of the second uplink signal comprises second CSI or a second SRS.
(“When UE determines that the Activation/Deactivation MAC CE includes new SCells to be activated, the UE respectively operates timer 1 and timer 2 for the activated SCells at step 603. For example, the UE identifies SCells that are deactivated before receiving the MAC CE, and the UE determines, when receiving MAC CE, whether 'Activation' is marked on the corresponding bitmap of the MAC CE for the deactivated SCells. 1) Start reporting Channel State Information (CSI), where CSI includes a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), a Precoder Type Indication 
(“Activating the reverse direction of an SCell may correspond to, for example, performing the following operations related to the reverse direction of the SCell: 1) Start reporting Channel State Information (CSI), where CSI includes a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), a Precoder Type Indication (PTI), etc. that allows eNB to assist corresponding UE in link adaptation and scheduling. The CQI, PMI, RI, and PTI are further described below. (1) CQI corresponds to a recommended transmission format, meeting a bit error rate of 10%. (2) PMI corresponds to a closed-loop spatial multiplexing index. (3) RI corresponds to a recommended transmission link. (4) PTI corresponds to a precoder type indicator. 2) Start transmitting Sounding Reference Symbol (SRS), if the SRS has been preset.”; Kim et al.; p.10, top-middle of page)

As to claim 12:
Kim et al. discloses:
wherein the first time unit is a time unit at which the terminal device is capable of sending the first uplink signal to the network device.
(“Timer 1 is operated per SCell. When a forward or reverse transmission resource is allocated to a corresponding SCell, timer 1 is re-operated. If a carrier is not used until timer 1 has expired, then the carrier is deactivated. Timer 1 expires in sub-frame m, where m is a positive integer (e.g., 8). The integer m is set considering a period of time required for the reception and decoding an Activation/Deactivation MAC CE, and the identification of the meanings. For example, it is preferable that m is set to a relatively larger value, considering UE of a low processing speed.”; Kim et al.; p.8, top-middle of page)
(“Activating the reverse direction of an SCell may correspond to, for example, performing the following operations related to the reverse direction of the SCell: 1) Start reporting Channel State Information (CSI), where CSI includes a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), a Precoder Type Indication (PTI), etc. that allows eNB to assist corresponding UE in link adaptation and scheduling. The CQI, PMI, RI, and PTI are further described below. (1) CQI corresponds to a recommended transmission format, meeting a bit error rate of 10%. (2) PMI corresponds to a closed-loop spatial multiplexing index. (3) RI corresponds to a recommended transmission link. (4) PTI corresponds to a precoder type indicator. 2) Start transmitting Sounding Reference Symbol (SRS), if the SRS has been preset.”; Kim et al.; p.10, top-middle of page)


	
As to claim 13:
Dinan discloses:
	A network device, comprising at least one processor, a transceiver, and a non-transitory computer readable medium, wherein the non-transitory computer readable medium is configured to store instructions that, when executed by the at least one processor, cause the network device to:
	after sending an activation command for a secondary cell to a terminal device, receive, by using the transceiver, a first uplink signal sent by the terminal device, at a first period from a first time unit;
	 (“In an example embodiment, a UE may initially transmit invalid CSI until UE successfully detects and is able to measure CSI for a given cell. When an eNB receives an invalid CSI, the eNB may take a proper action according to its implementation. In an example, when a UE is unable to measure a downlink signal, it may report an invalid CQI. In an example, when a UE obtain a measurement of a downlink signal below a threshold, it may report an invalid CQI”; Dinan; 0168)
(“FIG. 15A and 15B are example diagrams illustrating timing of different events according to the current LTE-Advanced transceivers. The MAC entity receives the Activation MAC CE activating the SCell (e.g. Activation/Deactivation MAC CE activating the SCell) in subframe (TTI) n. The MAC entity starts or restarts the sCellDeactivationTimer associated with the SCell in subframe n+8. 
(“In an example scenario, when a secondary cell activation MAC CE in received in subframe n, the UE may be able to transmit uplink signals for the secondary cell on or before subframe n+24”; Dinan; 0170)
(“the UE may start transmitting SRS”; Dinan; 0204)
(where
“eNB” maps to “network device”,
“UE” maps to “terminal device”,
“receives the Activation MAC CE activating the SCell (e.g. Activation/Deactivation MAC CE activating the SCell) in subframe (TTI) n” maps to “receiving an activation command for a secondary cell that is sent by a network device”, where “receives” maps to “receiving”, “Activation MAC CE activating” maps to “activation command”, “SCELL” maps to “secondary cell”
“a first uplink signal to the network device at a first period from a first time unit”, where “SRS transmissions”/”UE...transmitting SRS/”transmit uplink signals” maps to “first uplink signal”, “uplink”/”UE...transmitting SRS” maps to “uplink”, “n+8” maps to “first time unit”, “n+12”/”on...n+24” maps to “at a first period from”

	determine a second time unit, wherein the second time unit is a time unit at which a ... activation time expires 
	receive, by using the transceiver, a second uplink signal sent by the terminal device, wherein the second uplink signal is received at a second period after the second time unit, and wherein the second period is greater than the first period, 
	(“In the example embodiment of the invention, when a UE receives a MAC activation command for a PUCCH SCell in subframe n, the UE starts or restarts the sCellDeactivationTimer associated with the PUCCH SCell at subframe n+m (e.g. m=8). In another example, the PUCCH SCell may already be activated. The PUCCH SCell may be configured in an out-of-sync TAG, or the TAG including 
	(“The timing advance command 1710 is received in subframe n+k. In an example embodiment of the invention, a UE may start transmission of uplink CSI (CSI1, CSI2, CSI3, . . . in FIG. 17) starting subframe n+k+p (in the first available PUCCH resource on or after subframe n+k+p), wherein p is a natural number greater than zero.”; Dinan; 0199)
	(“The TAC in the RAR is received in subframe n+k. The UE may start the time alignment timer of a TAG after it receives a TAC for the TAG. The UE may start reporting CSI when time alignment timer of the TAG including the PUCCH SCell is running The UE may start reporting CSI in subframe n+k+p, wherein p is greater than zero.”; Dinan; 0200)
	(where
	“the TAG including the PUCCH SCell may become out-of-sync because the corresponding time alignment timer expires. When the TAG including the PUCCH SCell is out-of-sync, the UE may stop uplink transmission” maps to “determining, by the terminal device, a second time unit, wherein the second time unit is a time unit at which a ... activation time expires”, where “When the...SCell is out-of-sync”/FIG. 17 maps to “second time unit”, where “When” maps to “time” “second time unit”, “time alignment timer expires...stop uplink” maps to “activation time expires”, where “expires” maps to “expires” “stop” is considered as teaching the “time alignment timer” is associated with “activation”, 
“start transmission of uplink CSI (CSI1” maps to “sending...a second uplink signal”,
Time between “time alignment expires” and “n+k+p” maps to “second period of time”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for “time alignment timer expires” to occur prior to “timing advance command 1710 is received” based on “UE may start the time alignment timer of a TAG after it receives a TAC for the TAG. The UE may start reporting CSI when time alignment timer of the TAG including the PUCCH SCell is running”
FIG. 17 illustrates “sent...after”,
“wherein p is a natural number greater than zero”/” wherein k is a number between 0 and an upper limit which is pre-defined/pre-configured for certain scenarios” maps to “wherein the second period is greater than the first period”, where “p+k” is considered as including integers greater than “12”/”24” which maps to “greater”

wherein the first time unit is an eighth subframe after a time unit at which the activation command for the secondary cell is received.
(where
“wherein the first time unit is an eighth subframe after a time unit at which the activation command for the secondary cell is received”, where “subframe n+8” maps to “eighth subframe after”

Dinan teaches a UE starting/restarting a sCellDeactivationTimer and reporting CSI eight subframes after receiving an activation MAC CE and teaches performing expiration of a time alignment timer where uplink communications are performed while the time alignment timer is in operation and uplink communications are stopped and then restarted after expiration of the time alignment timer and reception of a timing advance command.

Dinan as described above does not explicitly teach:
maximum [activation time]

However, Yamada further teaches a maximum capability which includes:
maximum [activation time]
(“In one configuration of the systems and methods disclosed herein, a UE has a configurable timer, which may be referred to as a time alignment timer, "timeAlignmentTimer" or "TAT." A time alignment timer may be used to control how long a UE is considered uplink time aligned. An eNB may configure a time 
(where
“an eNB may select a time alignment timer expiry value from 500 milliseconds (ms), 750 ms, 1280 ms, 1920 ms, 2560 ms, 5120 ms, 10240 ms or infinity” maps to “maximum [activation time]”

Yamada teaches a maximum amount of time associated with a time alignment timer.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the maximum capability of Yamada et al. into Dinan. By modifying the timing of Dinan to include the maximum capability as taught by the timing of Yamada, the benefits of improved signal timing (Dinan; 0188) with improved communication (Yamada; 0004) are achieved.

As to claim 14:
Kim et al. discloses:
receiving, by the terminal device, a configuration message of the secondary cell that is sent by the network device, wherein the configuration message comprises at least one of configuration information of the second period or ..., and configuration information of the first period.
(“The controller receives a secondary carrier control message for activating or for deactivating the secondary carriers from the eNB. The controller operates a first timer and a second timer if the secondary carrier control message corresponds to a message for activating a particular secondary carrier.; Kim et al.; p.5 middle-bottom of page)

As to claim 15:
Kim et al. discloses:
wherein the first uplink signal comprises at least one of first channel state information (CSJ) or a first sounding reference signal (SRS), and at least one of the second uplink signal comprises second CSI or a second SRS.
(“When UE determines that the Activation/Deactivation MAC CE includes new SCells to be activated, the UE respectively operates timer 1 and timer 2 for the activated SCells at step 603. For example, the UE identifies SCells that are deactivated before receiving the MAC CE, and the UE determines, when receiving MAC CE, whether 'Activation' is marked on the corresponding bitmap of the MAC CE for the deactivated SCells. 1) Start reporting Channel State Information (CSI), where CSI includes a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), a Precoder Type Indication 
(“Activating the reverse direction of an SCell may correspond to, for example, performing the following operations related to the reverse direction of the SCell: 1) Start reporting Channel State Information (CSI), where CSI includes a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), a Precoder Type Indication (PTI), etc. that allows eNB to assist corresponding UE in link adaptation and scheduling. The CQI, PMI, RI, and PTI are further described below. (1) CQI corresponds to a recommended transmission format, meeting a bit error rate of 10%. (2) PMI corresponds to a closed-loop spatial multiplexing index. (3) RI corresponds to a recommended transmission link. (4) PTI corresponds to a precoder type indicator. 2) Start transmitting Sounding Reference Symbol (SRS), if the SRS has been preset.”; Kim et al.; p.10, top-middle of page)

As to claim 16:
Kim et al. discloses:
wherein the first time unit is a time unit at which the terminal device is capable of sending the first uplink signal to the network device.
(“Timer 1 is operated per SCell. When a forward or reverse transmission resource is allocated to a corresponding SCell, timer 1 is re-operated. If a carrier is not used until timer 1 has expired, then the carrier is deactivated. Timer 1 expires in sub-frame m, where m is a positive integer (e.g., 8). The integer m is set considering a period of time required for the reception and decoding an Activation/Deactivation MAC CE, and the identification of the meanings. For example, it is preferable that m is set to a relatively larger value, considering UE of a low processing speed.”; Kim et al.; p.8, top-middle of page)
(“Activating the reverse direction of an SCell may correspond to, for example, performing the following operations related to the reverse direction of the SCell: 1) Start reporting Channel State Information (CSI), where CSI includes a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), a Precoder Type Indication (PTI), etc. that allows eNB to assist corresponding UE in link adaptation and scheduling. The CQI, PMI, RI, and PTI are further described below. (1) CQI corresponds to a recommended transmission format, meeting a bit error rate of 10%. (2) PMI corresponds to a closed-loop spatial multiplexing index. (3) RI corresponds to a recommended transmission link. (4) PTI corresponds to a precoder type indicator. 2) Start transmitting Sounding Reference Symbol (SRS), if the SRS has been preset.”; Kim et al.; p.10, top-middle of page)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.